Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered March 29, 1993, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (DeLury, J.), after a hearing, of the branches of the defendant’s omnibus motion which were to suppress physical evidence and his statement to the police.
Ordered that the judgment is affirmed.
The hearing court’s determinations that there was probable cause to arrest the defendant and that his statement to the police was voluntarily made are supported by the record, and we find no basis for disturbing them (see, People v Prochilo, 41 NY2d 759; People v Overton, 188 AD2d 491).
The defendant’s contention that the People failed to present legally sufficient evidence that the defendant had known when he possessed it that the the cocaine weighed 500 milligrams or more is unpreserved for appellate review (see, CPL 470.05 [2]; People v Logan, 74 NY2d 859; People v Okehoffurum, 201 AD2d 508; cf., People v Hill, 85 NY2d 256). We decline to reach this issue in the exercise of our interest of justice jurisdiction. Moreover, upon the exercise of our factual review power, we find that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., O’Brien, Ritter and Goldstein, JJ., concur.